   Case: 1:17-cr-00495 Document #: 148 Filed: 07/29/19 Page 1 of 2 PageID #:1468


                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

  UNITED STATES                                 )
                                                )      Case No. 17 CR 495
  v.                                            )
                                                )      Judge Andrea R. Wood
  ROBERT O’ROURKE                               )

                 DEFENDANT’S UNOPPOSED MOTION FOR
       SHORT EXTENSION OF TIME TO FILE SENTENCING MEMORANDUM

       Defendant, Robert O’Rourke (“Mr. O’Rourke”), by and through his counsel, Kulwin,

Masciopinto & Kulwin, LLP, respectfully moves this Honorable Court, with no objection from the

Government, for entry of an Order granting Mr. O’Rourke’s motion to extend the time to file his

Sentencing Memorandum from July 31, 2019 to August 2, 2019. In support of this motion, Mr.

O’Rourke states as follows:

       1.      On February 25, 2019, the jury returned a verdict of guilty against Mr. O’Rourke

on 10 of the 26 counts charged in the indictment. Dkt. No. 112. Mr. O’Rourke is scheduled to be

sentenced by the Court on August 16, 2019. Dkt. No. 145.

       2.      On or about June 19, 2019, defense counsel received the Presentence Investigation

Report and Sentencing Recommendation, which, combined total nearly 50 pages. On July 24,

2019, the government filed its 30-page Sentencing Memorandum. Dkt. No. 146.

       3.      Counsel has been working diligently to complete Mr. O’Rourke’s Sentencing

Memorandum, however, due to the press of other obligations and the complexity of sentencing

issued to be raised, counsel will be unable to file Mr. O’Rourke’s Sentencing Memorandum by

July 31, 2019. As such, Mr. O’Rourke requests a short extension of time in order to adequately

address all the necessary sentencing considerations.

       4.      Defense counsel has conferred with the government and there is no objection to this

motion.
   Case: 1:17-cr-00495 Document #: 148 Filed: 07/29/19 Page 2 of 2 PageID #:1468


       WHEREFORE, Defendant Robert O’Rourke respectfully moves this Honorable Court to

grant this unopposed motion and extend the time for Mr. O’Rourke to file his Sentencing

Memorandum from July 31, 2019 to August 2, 2019.

                                          Respectfully Submitted,

                                          KULWIN, MASCIOPINTO & KULWIN, LLP


                                          By:    /s/ Rachel A. Katz
                                                 One of Defendant’s Attorneys

Anthony J. Masciopinto & Rachel A. Katz
Kulwin, Masciopinto & Kulwin, LLP
161 N. Clark Street, Suite #2500
Chicago, Illinois 60601
T: 312.641.0300; F: 312.855.0350
amasciopinto@kmklawllp.com
rkatz@kmklawllp.com



                              CERTIFICATE OF SERVICE

        I, Rachel A. Katz, an attorney, hereby certify that the above Defendant’s Unopposed
Motion for Short Extension of Time to File Sentencing Memorandum was served upon all counsel
of record via ECF Filing on July 29, 2019.

                                          By:    /s/ Rachel A. Katz
                                                 One of Defendant’s Attorneys




                                             2
